Citation Nr: 1542463	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-21 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946 and from March 1949 to April 1952.  The Veteran died in July 2008.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

The issue of entitlement to death pension benefits has been raised by the record in an August 2013 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

A longitudinal review of the record revealed that the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in July 2008. In an October 2008 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant submitted a timely notice of disagreement in November 2008.  The RO issued a statement of the case in July 2009.  Despite the actions taken by the RO, the Board has determined that a July 2009 statement submitted by the appellant can be construed as a timely substantive appeal for the issue of entitlement to service connection for the cause of the Veteran's death.  38 C.F.R. §§ 20.200, 20.202 (2015).  As a result, the Board has re-characterized the issue as shown on the title page and will address this matter on a de novo basis.

In written statements of record, the appellant has continually asserted that the Veteran's service-connected disabilities were a contributory cause of his death.

Service treatment records showed that the Veteran was treated for urethritis, mild sciatic neuralgia, chronic right shoulder and left wrist arthritis, and herniated nucleus pulposus, but not for any type of cancer during active service.  Post-service private and VA treatment records revealed continued treatment for the Veteran's service-connected disabilities, as well as for bladder cancer.  In a February 2006 VA examination report, the examiner diagnosed recurrent urethritis by history, with a recent diagnosis of bladder cancer, opining that bladder cancer was not caused by or the result of urethritis.

The Veteran died in July 2008.  His certificate of death listed the immediate cause of death as bladder cancer or carcinoma of the bladder.  At the time of his death, service connection was in effect for degenerative disc disease/degenerative joint disease of the lumbosacral spine, status post laminectomy times two, with residuals of foot drop; bilateral moderate to profound sensorineural type hearing loss; left ulna nerve neuritis; bilateral intermittent tinnitus; and mild urethritis.  

The Board's review of the record reveals that further development on this matter is warranted.  In light of the cumulative record, the VA must obtain a VA medical opinion to clarify the etiology of the cause of the Veteran's death.  38 U.S.C.A. § 5103A(a) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to service connection for the cause of the Veteran's death that has not already been associated with the record.  

All attempts to secure identified evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  The RO must obtain a VA medical opinion as to any disorder related to the Veteran's military service caused or contributed materially and substantially to the cause of Veteran's death.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed. 

Based on a review of the record, the examiner must provide an opinion as to whether the Veteran's service-connected low back disorder, bilateral hearing loss, left ulna nerve neuritis, bilateral tinnitus, and urethritis either caused or substantially and materially contributed to the cause of the Veteran's death.  The examiner must also provide an opinion as to whether bladder cancer, which was identified as the cause of the Veteran's death, was causally related to events during his military service or to any incident therein.  In doing so, the examiner must acknowledge and discuss the findings in the February 2006 VA examination report of record, as well as the lay statements from the appellant.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
  
3.  After the development requested has been completed, the RO must review any medical opinion obtained to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

